DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites wherein the plurality of predetermined Wright numbers are based on αW rather than W. For clarity the Examiner suggests that the claim language be amended to delete the language “rather than W.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over of Wright (US 5,284,073), in view Zerkovitz (US 5,481,948), and in further view of Colvin (US 4,930,378).
Regarding Claim 1, Wright discloses a profile for a fastening tool for turning a fastener (20), the fastener (20) having a central axis (24) and a plurality of flat bounding surfaces (22) spaced from the central axis (24) with diametrically opposed pairs of flat bounding surfaces (22) being parallel to each other, one of the plurality of flat bounding surfaces (22) being demarcated at a constant "Y" Cartesian dimension, and the flat bounding surfaces of the fastener meeting to form fastener corners (26), said profile for the fastening tool (10) having the central axis (24) and comprising: a plurality of uniformly spaced sides (36) disposed peripherally and radially about said central axis (24), said sides (36) being equal in number to the number of flat bounding surfaces (22) of the fastener (20) to be turned and diametrically opposed sides (22) being generally parallel; wherein a distance between the uniformly spaced sides is defined as a Wright number (Ay) as measured by a face to face distance (see Fig. 3); a plurality of corners (48) between each sequential side (36) and respective subsequent corners (48) of the plurality of corners placed equi-radially about the center of the central axis (35); and each uniformly spaced sides (36) adjoining the plurality of uniformly spaced corner recesses (38) transition symmetrically and parametrically about the center of the uniformly spaced corner recess (38) at a “X” Cartesian dimension of 0.173 multiplied by the Wright number (Ay, Ax = 0.6(Ay/(4 x Cos 30 degrees) = 0.173 Ay; see Col. 5, Line 22), and respective subsequent corners (48) of the plurality of corners (48) placed equi-radially about the center of the central axis (35).  
Wright does not disclose wherein each corner recess has a first center located at an "X" Cartesian dimension of 0.254 multiplied by the Wright number and an "Y" Cartesian dimension of 0.441 multiplied by the Wright number; or wherein the plurality of uniformly spaced corner recesses (38) transition symmetrically and parametrically about the center of the uniformly spaced corner recess (38) typified by a first transition at a combined tangent point of the radius of curvature of the corner recess to a second radius, said second radius parametrically sized to be 0.209 multiplied by the Wright number, and said combined tangent point typified to be parametrically sized to be located at a "X" Cartesian dimension of 0.234 multiplied by the Wright number, and a second transition at a second tangent of the second radius to the uniformly spaced side typified at a "X" Cartesian dimension of 0.173 multiplied by the Wright number.
However, Zerkovitz (Fig. 1) teaches a fastening tool profile with at least one corner recess (Zerkovitz, 4) with a first transition at a combined tangent point of the radius of curvature (Zerkovitz, r1) of the corner recess (Zerkovitz, 4) to a second radius (Zerkovitz, r2), and a second transition at a second tangent of the second radius (Zerkovitz, r2) to the uniformly spaced side (Zerovitz, 6).  See Zerkovitz, Fig. 1 and Col. 2 Lines 60 through Col. 3 Lines 1-3. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool profile of Wright wherein the plurality of uniformly spaced corner recesses (38) transition symmetrically and parametrically about the center of the uniformly spaced corner recess (38) typified by a first transition at a combined tangent point of the radius of curvature of the corner recess to a second radius and a second transition at a second tangent of the second radius to the uniformly spaced side, as taught by Zerkovitz (Fig. 1), as a matter of routine design choice, requiring a simple substitution of a known corner profile (the rounded r2 section of Zerkovitz) for another (the flat transition section of Wright, located at a "X" Cartesian dimension of 0.173 multiplied by the Wright number (Ay, Ax = 0.6(Ay/(4 x Cos 30 degrees) = 0.173 Ay; see Wright, Col. 5, Line 22)), requiring only routine experimentation without any new or unexpected results, for the purpose of optimizing the reduction of contact area stresses between the tool and the fastener.
Wright, as modified by Zerkovitz, may not explicitly disclose a parametrically determined center location of the first radius (Wright, R; Zerkovitz, r1) at an "X" Cartesian dimension of 0.254 multiplied by the Wright number and an "Y" Cartesian dimension of 0.441 multiplied by the Wright number; and said second radius parametrically sized to be 0.209 multiplied by the Wright number, and said combined tangent point typified to be parametrically sized to be located at a "X" Cartesian dimension of 0.234 multiplied by the Wright number.
However, Colvin (Fig. 2 & 4) discloses a profile for a fastening tool (20) for turning a fastener comprising of a second radius R2, wherein R2 is less than 2.6 x R1 (1.3 x Wright Number) and the most preferred construction, the radius R2 is in the range of about 0.2 x R (0.1 x Wright number) to 1.0 x R1 (0.5 x Wright number). See Colvin, Col. 2 Lines 61 through 68.  Colvin further discloses that R3 is less than R2. See Col. 6, Lines 40 through 45. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to routinely optimize the results effective variables included within the fastening tool of Wright, as modified, wherein the radius of curvature of the second radius (Zerkovitz, r2) is 0.209 x the Wright number, as taught by the range of Colvin, as a matter of routine design choice, without any new or unexpected results, for the purpose of routinely optimizing the surface-to-surface engagement and thereby distribute the torque so as not to deform the fasteners and to avoid breakage of the wrench.
Wright, as modified, as previously discussed above, discloses that the center of the radius of curvature of the second radius is located at a "X" Cartesian dimension of 0.173 multiplied by the Wright number (see Wright Col. 5, Line 22); that the second radius (Zerkovitz, r2; Colvin, R2) has a radius of curvature of is 0.209 x the Wright number (see Colvin Col. 2 Lines 61 through 68); and that the first radius (Wright, R; Zerkovitz, r1; Colvin, R3) has a radius of curvature of .0712 x the Wright number (see Wright Col 5, Line 32) located along an axis at each corner that is rotated 30 degrees from the central axis (See Wright Fig. 3; Zerkovitz (2), Fig. 1);  and wherein the first and second radii are positioned such that they intersect at a first transition at a combined tangent point of the radius of curvature of the corner recess to a second radius (see Zerkovitz, Fig. 1 and Col. 2 Lines 60 through Col. 3 Lines 1-3). Therefore, based upon these known geometric parameters, each corner recess inherently has first center located at an "X" Cartesian dimension of 0.254 multiplied by the Wright number and an "Y" Cartesian dimension of 0.441 multiplied by the Wright number; and said combined tangent point typified to be parametrically sized to be located at a "X" Cartesian dimension of 0.234 multiplied by the Wright number. 
In summary, when the diameter and center of the second radius is known; and the fact that the first radius and second radius meet at their tangent points; and the diameter of the first radius is known; and the location of the first radius is known to be located at some point along a symmetrical axis (rotated 30 degrees); then the coordinates of the intersection of the two radii will be inherently known; and the coordinates of the first center of curvature will inherently be known. 
Regarding Claim 2, Wright, as modified, meets all of the limitations of Claim 2, as best understood, as applied to Claim 1 above.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over of Wright (US 5,284,073), in view Zerkovitz (US 5,481,948), in further view of Colvin (US 4,930,378; in further view of Badger (US 2010/0011915 A1).
Regarding Claim 3, Wright, as modified, meets all of the limitations of Claim 3, as best understood, as applied to Claim 1 above, with the exception of not explicitly disclosing “a system of fastening tools,” comprising of a plurality of fastening tools; wherein a plurality of predetermined Wright numbers defines the fully parametric working profile of each fastening tool of the system.
However, Badger teaches a device (10) comprising of a system of fastening tools (14). See Badger, Fig. 1.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fastening tool of Wright, as modified, to further comprise of “a system of fastening tools,” comprising of a plurality of fastening tools, with a plurality of Wright numbers (distance across the flats), as taught by Badger, for the purpose of allowing a user the ability to efficiently access an store a plurality of sockets as needed to drive a wide variety of sizes of fasteners.
It is further noted that changes in size/proportion does not establish patentability over the prior art where the relative dimensions of the claimed device having the claimed relative dimensions would not perform differently than the prior art device.  See MPEP 2144.04.IV.A. 
Regarding Claim 6, Wright, as modified, discloses the system of Claim 3, as previously discussed above, wherein said flat bounding surfaces (Wright, 36) being equal in number to an integer multiple number of sides (Wright, 22) of a fastener to be turned. See Wright, Figs. 2-3.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over of Wright (US 5,284,073), in view Zerkovitz (US 5,481,948), in further view of Colvin (US 4,930,378; in further view of Badger (US 2010/0011915 A1), in further view of Dossier (US 4,581,957).
Regarding Claim 4, Wright, as modified, discloses the system of Claim 3, as previously discussed above.
Wright, as modified, may not explicitly disclose the substitution of α x W for W.
However, Dossier teaches a tool for tightening fasteners that includes radiused corner locations that are established based upon a percentage of the dimension across the flats (a-t) (See Col. 4, Table expressing t as a percentage) to account for large tolerances in objects manufactured in most industrial countries, including a whole range of tolerances allowed by the standards.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fastening tool of Wright, as modified, wherein the plurality of predetermined Wright numbers are based upon α x W rather than W, as taught by Dossier, as a matter of design choice to accommodate deviations in the nominal dimensions of fasteners such that the fastener or the tool will not be prematurely damaged during use.
It is further noted that the specification of the instant application does not include any particular value or range of values for Alpha.  Under a broadest reasonable interpretation of the instant claim language, Alpha could have a value of 1 by default, in which Wright, as modified, inherently includes the Wright number multiplied by Alpha = 1.
Regarding Claim 5, Wright, as modified, discloses the system of Claim 4, as previously discussed above.
Wright, as modified, further discloses that the location (Dossier, B; see Dossier, Fig. 1) of the center of curvature (Dossier, R; see Dossier, Fig. 1) is established in part upon the materials of the tool and of the fastener. See Dossier, Col. 2, Lines 24-29; and Col. 3, Lines 54-28.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fastening tool of Wright, as modified, wherein α is determined in relation to variables comprising one or more of material of tool, material of fastener, and present coatings, as a means of taking into account the materials of the tool and or the fastener in establishing the parameters of the corner recess and transitions, as taught by Dossier, for the purpose of ensuring that the fastener and tool are not damaged during operation.
	
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. The following statements are offered in response to the Applicant’s arguments.
Applicant first argues that with respect to Claim 1, a prima facie case of obviousness in view of the cited prior art under 35 U.S.C. 103 has not been made. See Applicant’s Arguments, Page 9 of 12.  The examiner respectfully disagrees. The Final Rejection of Claim 1 (dated 3/4/2022), as well as the 35 U.S.C. 103 rejection of Claim 1 above, complies with the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103.  Claim 1 stands rejected under 35 U.S.C. 103 as being unpatentable over of Wright (US 5,284,073), in view Zerkovitz (US 5,481,948), and in further view of Colvin (US 4,930,378). The Examiner has established what Wright discloses; what Wright lacks; what Zerkovitz teaches (the concept of radiused corner transition recesses transitioning at a combined tangent point of the radius of curvature of a corner recess and a second transition radius); and a rationale for why it would have been obvious to modify Wright with the teachings of Zerkovitz (for the purpose of optimizing the reduction of contact area stresses between the tool and the fastener). The Examiner has further established that it would have been obvious to modify Wright, as modified by Zerkovitz, with the teachings of Colvin; by establishing what Wright, as modified by Zerkovitz, does not disclose (the center location of the first radius (Wright, R; Zerkovitz r1); and the parametric size of the second radius (Zerkovitz, r2); what Colvin teaches (a profile for a fastening tool (20) for turning a fastener comprising of a second radius R2, wherein R2 is less than 2.6 x R1 (1.3 x Wright Number) and the most preferred construction, the radius R2 is in the range of about 0.2 x R (0.1 x Wright number) to 1.0 x R1 (0.5 x Wright number). See Colvin, Col. 2 Lines 61 through 68.  Colvin further discloses that R3 is less than R2. See Col. 6, Lines 40 through 45.); and a rationale for why it would have been obvious to modify Wright, as modified by Zerkovitz, with the teaching of Colvin (for the purpose of routinely optimizing the surface-to-surface engagement and thereby distribute the torque so as not to deform the fasteners and to avoid breakage of the wrench.
4.	Applicant argues that “the references alone or in combination do not teach or suggest all of the prior amended claim elements, and thus do not render obvious claim 1.” Applicant’s arguments filed 9/1/2022, at 7. The examiner respectfully disagrees.  The Examiner has established that Wright provides (a parametrical solution to establishing corner recesses (48) and flat transitions (42), instead of the radiused transitions included in the instant application). The Examiner has established that Zerkovitz and Colvin provide that which Wright lacks (curved radius transitions (Zerkovitz) including a range for the specific value of the second radius (Colvin)). It is further noted that Zerkovitz teaches the interchangeability of both curved radius transitions and flat transitions. See Zerkovitz, Fig. 2. Zerkovitz is not being used for the purpose of teaching asymmetric contours, only for teaching the concept of transitioning to the flats with a second radius at a common tangent point (which is specifically what Wright lacks).
Applicant argues that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that “co-owned prior art Wright is not fully parametric . . . .” The instant application provides the following parameters utilized to parametrically size other dimensions of the wrench opening based upon the “Wright number” (the distance across the flats). The examiner respectfully disagrees that Wright ‘073 is not fully parametric to the same extent that the instant application claims. The following additional supportive explanation is offered: 
a.	The instant application claims corner recess radius = .071 x Wright number (“W”), Wright ‘073 discloses the corner recess radius = R = .0712 Ay (Ay is the equivalent of W) (See Fig. 1 and Col. 5, Line 32); 
b.	The instant application claims center location of corner radius, x = 0.254W; y = 0.441W; Wright ‘073 discloses Point C = 0.289 Ay (Ay is the equivalent of W) (See Fig. 1 and Col. 5, Line 31). Point C inherently established the center of the corner radius at x = 0.254W; y = 0.441W by virtue of each corner radius of Wright ‘073 being symmetrically located at 30-degree corner locations (see Fig. 1);
c.	The instant application claims a location of a first transition which is analogous with Wright ‘073 Point B which discloses Point B = 0.224 Ay (Ay is the equivalent of W) (See Fig. 1 and Col. 5, Line 25-30). Note the location of Point B in Wright ‘073 requires the teachings of Zerkovitz and Colvin to establish Point B with respect to a curved radius transition (as taught by Zerkovitz).
d.	The instant application claims a location of a second transition point at a X dimension of 0.173W; Wright ‘073 Point B which discloses Ax = 0.173 Ay (Ay is the equivalent of W) (See Fig. 1 and Col. 5, Line 22). 
In conclusion, Wright ‘073 is fully parametric to the same extent that the instant application is. The only material difference between Wright ‘073 and the instant application is that the instant application utilizes curved radius transitions (as taught by Zerkovitz and Colvin) instead of the straight angled transition surfaces (42) disclosed by Wright ‘073.  As previously stated, it would have been obvious to modify the shape and parameters of Wright ‘073 based upon the teachings of Zerkovitz and Colvin, as a matter of routine design choice, without any new or unexpected results, for the purpose of routinely optimizing the surface-to-surface engagement and thereby distributing the torque so as not to deform the fasteners and to avoid breakage of the wrench.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723